                                                                                      E-FILED
                                                             Monday, 18 May, 2020 02:48:46 PM
                                                                 Clerk, U.S. District Court, ILCD

                    UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
       Plaintiff,                          )
                                           )
              v.                           )     Case No. 1:07-cr-10044
                                           )
COREY L. JOHNSON,                          )
                                           )
       Defendant.                          )

                                      ORDER

       Before the Court is Defendant Corey L. Johnson’s Motion for Reconsideration

of his Motion to Reduce Sentence – First Step Act Amendment (dkt. 140). This matter

is ripe for review.

                                    BACKGROUND

       On April 20, 2020, the Court denied Defendant’s Motion to Reduce Sentence –

First Step Act Amendment after permitting the Federal Public Defender to withdraw

from the case. (Dkt. 132). Defendant then apparently filed both an appeal directly

with the Seventh Circuit and another Motion to Reduce Sentence – First Step Act

Amendment in this case. (Dkts. 135, 136). The Court denied the successive motion as

moot and, not knowing Defendant had already attempted to appeal the April 20

Order, advised Defendant he could either file a motion to reconsider or a notice of

appeal within 14 days of the Court’s denial of the successive motion. (Text Order

dated 4/27/2020). Defendant thereafter timely filed the instant motion, asking the

Court to reconsider its April 20 Order. (Dkt. 140).
      To reiterate the background relevant to the request for relief under the First

Step Act, in April 2008, a jury found Defendant guilty of one count alleging conspiracy

to distribute more than 50 grams of crack cocaine and more than 5 kilograms of

powder cocaine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A). (Dkts. 48, 56; Minute

Entry dated April 2, 2008). By operation of the then-effective language in §

841(b)(1)(A)(ii)(II), Defendant was mandatorily sentenced to life in prison. (Dkt. 74).

                                  LEGAL STANDARD

      The Fair Sentencing Act of 2010 amended 21 U.S.C. § 841(b)(1)(A) and (B) to

increase the crack cocaine quantity thresholds that trigger the statutory mandatory

minimum sentences in subparagraph (A) from 50 grams to 280 grams and in

subparagraph (B) from 5 grams to 28 grams. Section 404(b) of the First Step Act of

2018 states: “A court that imposed a sentence for a covered offense may, on motion of

the defendant . . . impose a reduced sentence as if sections 2 and 3 of the Fair

Sentencing Act of 2010 were in effect at the time . . . the offense of conviction was

committed.” Section 404(a) defines the term “covered offense” as “a violation of a

Federal criminal statute, the statutory penalties for which were modified by section

2 or 3 of the Fair Sentencing Act of 2010.” “The offense must also have been committed

before August 3, 2010.” United States v. Shaw, ___ F.3d ___, No. 19-2067, 2020 WL

2029258, at *1 (7th Cir. Apr. 28, 2020) (internal quotation marks omitted).

                                     DISCUSSION

      As Defendant suggests, the first step in considering a motion under the First

Step Act is to determine whether the movant was convicted of a covered offense. That



                                           2
determination depends solely on whether the statute under which he or she was

convicted was amended by the Fair Sentencing Act. Id. at *3–*4.

      On April 2, 2008, a jury convicted Defendant of one count alleging conspiracy

to distribute more than 5 kilograms of powder cocaine in violation of §

841(b)(1)(A)(ii)(II) and more than 50 grams of crack cocaine in violation of §

841(b)(1)(A)(iii). 1 The Fair Sentencing Act amended § 841(b)(1)(A)(iii) to increase the

threshold quantity of crack cocaine necessary to impose the mandatory minimum

sentences in subparagraph (A) from 50 grams to 280 grams. Defendant was therefore

convicted of a covered offense. 2 See Shaw, 2020 WL 2029258, at *3–*4; United States

v. Gravatt, 953 F.3d 258, 263–64 (4th Cir. 2020) (finding a one-count conviction for

possession with intent to distribute 50 grams of crack cocaine and 5 kilograms of

powder cocaine was a covered offense).

      The second step is to determine whether a sentence reduction is appropriate.

At this stage of the analysis, Defendant appears to equate eligibility with entitlement.

Eligibility for relief under the First Step Act does not automatically entitle one to

relief. Rather, the First Step Act permits a court to, in its discretion, “impose a

reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 were in



1 As it relates to eligibility, applicability of the statutory and guideline ranges, and
the Court’s citations, Defendant seems to attempt to draw a distinction between
convictions based on a jury verdict and convictions based on a guilty plea. (See dkt.
140 at 4). Both methods of conviction have the same effect in all relevant regards, so
it matters not whether the defendant pled guilty or was convicted by a jury for First
Step Act purposes.
2 The Court acknowledges it did not definitively state Defendant was convicted of a

covered offense in its prior Order. For accuracy, the Court clarifies in this Order that
he was.
                                           3
effect at the time . . . the offense of conviction was committed.” Its purpose is “to

address the disparities between sentences for crack and powder cocaine.” Shaw, 2020

WL 2029258, at *1. In deciding whether a sentence reduction is appropriate under

the First Step Act, the Court considers the revised statutory range under the Fair

Sentencing Act, the guideline range, and the factors in 18 U.S.C. § 3553(a). See id. at

*6.

      As indicated in the Court’s April 20 Order, the Fair Sentencing Act did not

alter the mandatory life sentence triggered by the quantity of powder cocaine for

which Defendant was convicted (5 kilograms). It is true that the mandatory minimum

sentence for the amount of crack cocaine (50 grams) for which Defendant was

convicted would have been 10 years’ imprisonment, rather than life, under the Fair

Sentencing Act, but that does not nullify the mandatory life sentence triggered by the

quantity of powder cocaine for which Defendant was also convicted. Consequently,

the mandatory life sentence would have remained in effect had the Fair Sentencing

Act been in place at the time Defendant committed his offense. 3

      Where a single offense involves both crack and powder cocaine and the

quantity of powder cocaine triggers a mandatory minimum sentence, neither the Fair

Sentencing Act nor the First Step Act contemplates a reduction below the mandatory



3 Defendant’s reliance on the jury verdict form is misguided. Because the jury
specifically found Defendant conspired to distribute more than 5 kilograms of powder
cocaine, he was and remains subject to the heightened mandatory minimum
sentences in § 841(b)(1)(A). At the time, subparagraph (A) mandated a life sentence
for Defendant’s conviction because (1) it involved 5 kilograms of powder cocaine and
(2) he had two prior convictions for felony drug offenses. The jury verdict form thus
does not aid Defendant’s position.
                                          4
sentence triggered by the quantity of powder cocaine. Any such reduction would run

counter to the purpose of the First Step Act—which is to address the disparities

between sentences for crack and powder cocaine—and would exceed the authority

granted to courts by the First Step Act. For these reasons, the Court continues to

conclude the First Step Act does not authorize a sentence reduction here. See also

United States v. Mockabee, No. 110-CR-00003, 2020 WL 419349, at *4 (S.D. Ind. Jan.

27, 2020) (“[W]e lack discretion to reduce [the defendant’s] sentence below the

statutory minimum of 20 years applicable to the powder cocaine portion of his

crime.”); United States v. Taylor, No. 04 CR 495-38, 2020 WL 2476529, at *5 (N.D. Ill.

May 13, 2020) (“A court’s discretion to reduce a sentence for a covered offense is

limited, however, when a reduction would bring the sentence below the statutory

minimum required for the quantity of powder cocaine for which a defendant was

convicted.”).

      In sum, Defendant has failed to persuade the Court that its prior Order was

erroneous. He may now appeal to the Seventh Circuit, if he chooses, by filing a notice

of appeal in this case within 14 days of the date of this Order.

                                    CONCLUSION

      IT IS THERFORE ORDERED that Defendant’s Motion to Reconsider (dkt.

140) is DENIED.




                                           5
SO ORDERED.

Entered this 18th day of May 2020.

                                                  s/ Joe B. McDade
                                               JOE BILLY McDADE
                                         United States Senior District Judge




                                     6
